Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Applicant is encouraged to refrain from filing duplicate information disclosure statements.  As one example, both of the 17-page IDSs filed on 3/9/2021 appear to be identical to each other and to the 17-page IDS already filed on 12/12/2019.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claim 40 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10481319 B2 (with the understanding that a dependent claim includes all the limitations of its parent claim).  This is a statutory double patenting rejection.  It is noted that instant claim 40 through section (f) substantially matches '319 claim 1, and instant claim 40 section (g) substantially matches '319 claim 4.

Allowable Subject Matter
	Claims 21-39 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
April 10, 2021